Citation Nr: 1427496	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  06-31 856A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for glaucoma, to include as secondary to a left chorioretinal scar and bilateral photosensitivity.

2.  Entitlement to an evaluation in excess of 10 percent for a left chorioretinal scar. 

3.  Entitlement to a separate, compensable initial evaluation for bilateral photosensitivity.


REPRESENTATION

Appellant represented by:	Thomas G. Eppink, Attorney-At-Law


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from December 1983 to October 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2006 and May 2006 rating decisions by the Columbia, South Carolina, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In March 2006, the RO denied service connection for photosensitivity due to snow blindness, and denied an increased evaluation for a left chorioretinal scar.  The May 2006 decision denied service connection for glaucoma.

In an October 2006 decision, service connection for photosensitivity was granted, and the condition was combined with the left chorioretinal scar for evaluation purposes.  The Board has, as above, recharacterized that issue to better reflect the Veteran's allegations, evidence of record, and applicable law.

The Board has twice previously remanded the claims for additional development, in October 2010 and October 2012.  As is discussed below, all required actions have been taken.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of service connection for retinitis pigmentosa, to include as secondary to a left chorioretinal scar and bilateral photosensitivity has been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Based on VA General Counsel Precedential Opinion 67-90, the disability may be subject to service connection even as a hereditary condition, and it is contemplated by the Veteran's claim for greater compensation based on his general allegation of increased loss of vision.  It does not appear that any action has yet been taken on it as an independent claim.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).


FINDINGS OF FACT

1.  Glaucoma was not first manifested on active duty service, and is not caused or aggravated by service or a service-connected disability.

2.  The left chorioretinal scar and bilateral photosensitivity are manifested by impairment of central visual acuity of no worse than 20/40 corrected distance vision, bilaterally, and no impairment of the field of vision.

3.  Sun blindness in service has caused photosensitivity, requiring wearing of dark glasses in bright light.


CONCLUSIONS OF LAW

1.  The criteria for service connection of glaucoma are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

2.  The criteria for an evaluation in excess of 10 percent for left chorioretinal scar and bilateral photosensitivity are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.75, 4.76, 4.79, Diagnostic Codes 6011, 6079, 6080 (2013).

3.  The criteria for a separate, initial 10 percent evaluation for bilateral photosensitivity are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.75, 4.76, 4.79, Diagnostic Code 6036 (2013).\



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

The appeal with regard to evaluation for photosensitivity arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

With regard to the remaining claims, January and March 2006 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in a December 2013 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

Repeated VA examinations have been conducted.  The examiners made all required clinical findings to permit application of the evaluation criteria.  An adequate VA medical opinion, in full compliance with the Board's remand instructions, has been secured.   Stegall v. West, 11 Vet. App. 268, 271 (1998).  The examinations of record are adequate for adjudication.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board notes that some additional testing recommended by VA examiners has not yet been accomplished; as this relates to the above-referred claim of service connection for retinitis pigmentosa, and not to the claims decided herein, there is no examination inadequacy.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

A disability which is proximately due to or aggravated by a service-connected disease or injury shall be service connected.  When service connection is established for a secondary condition, the secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310.  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The possibility of a glaucoma diagnosis was first raised by care providers in late 2005; upon establishing care with VA in December 2005, "glaucoma suspect" was listed as part of the assessment.  The same was registered at the January 2006 VA examination, and a definitive diagnosis does not appear in the record until after April 2006; his private doctor indicates December 2006.  

Service treatment records (STRs) show no diagnosis of or symptoms identified as related to glaucoma, and the Veteran does not allege that his glaucoma is directly related to service.  He instead argues that his currently service-connected left chorioretinal scar and bilateral photosensitivity caused or aggravated the glaucoma.

The Board notes that the Veteran is not a medical professional; although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the question of causation of glaucoma, particularly as secondary to another condition, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  This is not a directly observable cause and effect relationship.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's opinion, that his scar and light sensitivity were risk factors for glaucoma, are therefore given no probative value.

As to the medical opinions of record regarding the cause of glaucoma, there has been some confusion.  The Veteran's private ophthalmologist, Dr. DRJ, has several times reported on the status and treatment of the Veteran's eye conditions.  He stated in July 2006 that the Veteran had "inactive" steroid dependent glaucoma related to eye drops he was taking, and in November 2010 that open angle glaucoma was due to recurrent iritis related to an in-service trauma.  A January 2006 VA examiner who indicated that glaucoma was suspected noted multiple risk factors for the condition, including age, race, family history, the physical structure of the eyes, and a history of intraocular pressure.  Photo sensitivity and the left chorioretinal scar were not listed factors.  A March 2007 examiner also did not diagnose glaucoma, but noted the risk factor of ocular pressure elevations.  In July 2007 a treating VA doctor noted that given the presence of risk factors, current treatment, apparently preventive in nature, was reasonable.

The November 2010 examiner continued to opine that glaucoma was not actually present yet, though continued monitoring was necessary.  He stated that the indicators of future glaucoma, such as the cup to disc ration, had been stable since 1999.  In contrast, Dr. DRJ maintained in November 2010 that glaucoma was present, but controlled with eyedrops.  A January 2012 VA examiner found glaucoma was still "suspect," but did state such was likely given the physical findings, to include progression of the cup to disc ratio.  He opined, however, that trauma was not the likely cause, as the condition was symmetrical between the eyes, and only the left had sustained trauma.  He speculated on the presence of retinitis pigmentosa as a second pathology, also unrelated to trauma.

Another VA examiner stated in March 2012 that in light of the clinical findings, uveitis was not present, and so glaucoma was unrelated to any such inflammation.  The Veteran's family history of glaucoma was also noted.  At a December 2012 examination, to include statements made at July and September 2013 addenda, a VA examiner specifically addressed the question of whether glaucoma was caused or aggravated by service-connected chorioretinal scar and bilateral photosensitivity.  The examiner stated definitively that such are not risk factors for glaucoma, and do not lead to glaucoma.  With regard to the scar, the examiner noted the condition to be symmetrical, while the trauma was only to a single eye.  The service-connected disabilities were unrelated to glaucoma in terms of either causation or aggravation.  The examiner also stated, in July and September 2013 addenda, that the proposed retinal testing had nothing to do with the cause of glaucoma; it related to the presence or absence of retinitis pigmentosa.

The Board finds that currently diagnosed glaucoma is unrelated to service or any service-connected disability.  The Veteran had many risk factors for the development of such, but his photosensitivity and left eye injury are not among them.  While one doctor, the private ophthalmologist, indicated that a retinal inflammation related to in-service photic trauma had led to glaucoma, this opinion is outweighed by several VA opinions pointing out the absence of chronic infection or signs thereof.  No other medical professional relates glaucoma to service temporally or causally; the condition was not present until after discharge, and was not caused or aggravated by service or a service-connected disability.  The evidence shows that the Veteran had a predisposition to glaucoma, which began to appear after separation from service.

The preponderance of the evidence of record is against the claim; there is no doubt to resolve.  Service connection for glaucoma is not warranted.

Evaluation

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  


	Chorioretinal Scar

The Veteran's left chorioretinal scar is rated under Diagnostic Code 6011, for retinal scars.  That Code provides a 10 percent evaluation for localized scars, atrophy, or irregularities of the retina that are centrally located and that result in an irregular, duplicated, enlarged, or diminished image.  The single rating applies whether the scars are unilateral or bilateral.  The condition may also be rated based on visual impairment, which encompasses central visual acuity and field of vision, if that would result in a higher evaluation.  38 C.F.R. §§ 4.75, 4.79, Code 6311.  

As no higher evaluation is possible under Code 6311, the Board has considered whether any impairment of visual acuity or field of vision would warrant a greater rating.

While a significant field of vision deficit is noted, such is attributed by doctors to nonservice-connected disabilities, either glaucoma or retinitis pigmentosa.  No impairment is due to the scar, though such is visible on imaging.

Repeated visual acuity tests, reflected in VA and private treatment records and on VA examinations, show that while there was some variance, corrected distance vision, the value upon which ratings are based, 38 C.F.R. § 4.76, was generally 20/40 bilaterally.  The Schedule provides that with two eyes at such a level of visual acuity, a 0 percent evaluation is assigned.  38 C.F.R. § 4.79, Code 6079.

The Board does note that on two occasions during the appellate period, greater degrees of visual impairment were recorded.  In November 2007, vision was 20/30 on the left, and 20/50 on the right.  It is unclear whether this reflects corrected vision.  Further, even if it is corrected distance vision, the Schedule provides only a 10 percent evaluation for such a combination.  38 C.F.R. § 4.79, Code 6079.  At the November 2010 VA examination, corrected distance vision was recorded as 20/60 in each eye.  This would warrant a 30 percent evaluation under Code 6079, as rating is assigned as if both eyes were 20/70.  However, the Board notes that readings immediately prior to that, in October 2010, were 20/25 vision bilaterally, and 20/60 vision is completely inconsistent with all other readings of record.  The examiner commented that no correction was possible, while every other doctor obtained some correction with lenses.  No probative weight is given to the isolated November 2010 reading.

Therefore, there is no advantage to the Veteran in evaluation for impairment of the field of vision or visual acuity for his left eye chorioretinal scar.  At best, the current 10 percent evaluation would continue.  The preponderance of the evidence is against the claim; there is no doubt to be resolved.  An evaluation in excess of 10 percent for left eye chorioretinal scar and bilateral photosensitivity is not warranted.  

      Photosensitivity

The RO determined in October 2006 that photosensitivity was not a disability subject to service connection; it was instead "a symptom attributed to the injury you sustained to the left eye during service."  This is incorrect; the fact that this was stated in a decision granting service connection underscores the error.  VA has an obligation to service-connect and compensate appropriately all residuals of in-service injury.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Here, the Veteran's photosensitivity, related by doctors to an episode of sun blindness in service and not to the left eye trauma, is an independent disability manifestation.  The Veteran must wear dark glasses in bright light to avoid discomfort.  

The question presented, then, is whether a compensable evaluation may be assigned for this particular service-connected disability manifestation.  The Board concludes that a 10 percent evaluation is appropriate.

Photosensitivity is not listed as a disability under the Schedule.  However, the Schedule provides that this is not unexpected, and that in such cases, rating by analogy is appropriate.  Based on the functions affected, the anatomical localization, and symptomatology, the criteria for a listed disability may be applied to rate an unlisted condition.  38 C.F.R. § 4.20.  Review of the Schedule reveals that the only Code to contemplate the Veteran's complaints is Code 6036, for evaluation following a corneal transplant.  Evaluation is to be assigned for the degree of visual impairment, or, if there is pain, photophobia, and glare sensitivity, a minimum 10 percent rating is assigned.  38 C.F.R. § 4.79, Code 6036.  While the Veteran has not undergone corneal surgery, the residual symptomatology is closely analogous, and application of these criteria is appropriate.  

As is discussed above, the degree of visual impairment present is not compensable.  Further, the identified residual under consideration falls within the criteria for the minimum 10 percent evaluation.  The Board finds that the Veteran's well established photosensitivity warrants a 10 percent evaluation by analogy to corneal surgery.

      Extraschedular Evaluation

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the Schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the Schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the Schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Schedule here contemplates all the service-connected symptomatology reported by the Veteran; his scar, visual impairment, and light sensitivity are all considered under the currently applied Codes.  Therefore no further discussion of extraschedular evaluation is required.


ORDER

Service connection for glaucoma is denied.

An evaluation is excess of 10 percent for a left chorioretinal scar is denied.

A separate 10 percent evaluation for bilateral photosensitivity is granted.




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


